department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date postf-157031-01 uilc internal_revenue_service national field_service_advice memorandum for associate area_counsel cc lm mct det from john j mcgreevy assistant to the branch chief cc pa apjp subject computation of interest on subsequently determined deficiency this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x corporation y corporation z corporation year year year year year date a issues if an overpayment claimed on the consolidated_return filed by the common parent of an affiliated_group is credited to the group’s succeeding year’s estimated_tax and the group is subsequently merged with a new entity in the succeeding year from what date will interest be assessed on a subsequently determined deficiency for the overpayment year where the overpayment was credited against the liability of the new entity postf-157031-01 conclusion deficiency_interest accrues from the due_date of the new entity’s consolidated_return for the succeeding year facts in september year x corporation a calendar_year taxpayer filed a consolidated_year tax_return as parent of its consolidated_group the consolidated_return reflected an overpayment which x corporation elected to apply to the group’s succeeding year tax_liability pursuant to sec_6402 of the internal_revenue_code code in year x corporation and y corporation merged to form z corporation both x corporation and y corporation became wholly owned subsidiaries of z corporation the merger became effective date a with x corporation retaining its employer_identification_number ein in september year z corporation also a calendar_year taxpayer filed a return for the year tax_year on behalf of the consolidated_group under its own ein the year return reflected an overpayment which z corporation elected to partially apply towards its tax_liability for year the internal_revenue_service service refunded the balance x corporation was not required to file its own return for year income_tax returns filed by z corporation for year and year also reflect overpayments after the merger the service transferred x corporation’s estimated_tax payments for year to z corporation’s taxpayer account as a result of an examination of x corporation the service determined a deficiency for the year tax_year the interest on this deficiency was calculated from april year the date the overpayment was posted to x corporation’s account on august year z corporation filed a claim_for_refund of the year deficiency_interest citing 36_fedclaims_680 acq aod cc-1997-008 date and revrul_99_40 1999_40_irb_441 z corporation contends that interest should begin march year the due_date of z corporation’s year tax_return law and analysis postf-157031-01 sec_6402 of the code provides that in the case of any overpayment the secretary may credit the amount of such overpayment against any federal tax_liability of the person who made the overpayment sec_6402 authorizes the service to prescribe regulations providing for the crediting against the estimated income_tax for any taxable_year of the amount determined by the taxpayer or the secretary to be an overpayment of the income_tax for the preceding_taxable_year sec_301_6402-3 of the regulations on procedure and administration provides that a taxpayer may elect to apply all of the overpayment shown by its return to its estimated_tax for the succeeding tax_year by so indicating on its return no interest is allowed on the portion of the overpayment credited and the amount of the credit is applied as a payment on account of the estimated income_tax for the year or the installments thereof see also sec_301_6611-1 sec_1501 of the code provides that an affiliated_group_of_corporations shall subject_to the provisions of this chapter have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter for the taxable_year in lieu of separate returns sec_1_1502-6 of the income_tax regulations states that generally the common parent_corporation and each subsidiary which was a member of the group during any part of the consolidated_return_year shall be severally liable for the tax for such year thus in the case of a consolidated_group of corporations sec_6402 permits the service to credit an overpayment of one member of the group against the consolidated income_tax_liability of the group sec_6601 provides that if any amount of tax is not paid on or before the last date prescribed for payment interest shall be paid on the amount from such date to the date paid sec_6151 provides that the date prescribed for payment is the time fixed for filing the return determined without regard to any extension of time for filing sec_6601 provides that for determining interest on underpayments the last date prescribed for payment is determined without regard to any extension of time for payment or filing according to revrul_99_40 1999_40_irb_441 when a taxpayer elects to apply an overpayment to the succeeding year’s estimated_taxes the overpayment is applied to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 with respect to such year when a taxpayer reports an overpayment on its income_tax return and the service later determines a deficiency for that year interest will be assessed on the portion of the deficiency that is less than or equal to the postf-157031-01 overpayment from the date on which the overpayment was applied to the succeeding year’s estimated_taxes interest will be assessed on any remaining portion of the deficiency from the original due_date of the tax for the overpayment return year in sequa corporation v united_states u s t c cch pbig_number s d n y the court held that if a taxpayer elects to apply an overpayment to its estimated_taxes for the following year and later discovers that it has overstated its overpayment which creates a deficiency_interest on the deficiency begins to run on the date on which such funds were actually applied relying on the fact that sequa’s payment of its first quarterly installment of estimated_tax liability was more than enough to satisfy its total estimated_tax liability and the credit elect was never needed to pay taxes estimated or actual the district_court concluded that the service had use of the credit elect funds to offset the deficiency until date x corporation filed its year return in september year reflecting an overpayment which it elected to credit to its tax_liability for the succeeding year as a member of the consolidated_group for year x corporation was severally liable for the group’s year tax_liabilities the year overpayment was not applied towards any x corporation year estimated_tax liability in addition the overpayment was not applied to any z corporation year consolidated_tax_liability estimated or actual until it was applied to the year income_tax_liability on march year because the x corporation deficiency was not unpaid until march year deficiency_interest does not accrue until march year the due_date of the year consolidated_return case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call our office at if you have any further questions
